DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
No amendments to the claims were made by Applicant’s reply filed on January 22, 2021.  Claims 1-14, 16, 19, 20, 24, 27, 31 and 35 are canceled.  Claims 15, 17, 18, 21-23, 25, 26, 28-30 and 32-34 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but are found not persuasive in overcoming the rejections of record.
Applicant continues to argue that Yu is not prior art for the claimed invention because Yu is directed to an injectable formulation of minocycline and the claims of the instant application are drawn to an injectable formulation of omadacycline.  Applicant further compares the differences between omadacycline and minocycline to the decision of Glaxo Wellcome, Inc. v. Pharmadyne Corp.  Applicant further disagrees that omadacycline and minocycline have similar structures and functions.  Applicant argues that omadacycline is a 9-aminomethyl tetracycline compound which minocycline is not.  Applicant further argues that the functions of omadacycline and minocycline are different since minocycline is a broad spectrum tetracycline compound which is limited 
These arguments are found not persuasive for reasons of record.  It is maintained that omadacycline and minocycline are more closely structurally related than the compounds in the Glaxo decision.  Omadacycline is substituted minocycline having the same structure as minocycline expect for a substituent in the 9 position.  Nelson et al. specifically refers to omadacycline as a 9-aminomethyl substituted minocycline compound (see title).  Thus Nelson et al. specifically refers to omadacycline as a minocycline compound.  Nelson et al. further specifically teaches that the minocycline compound is 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline or a pharmaceutically salt thereof (page 6 lines 5-6).  Claim 48 of Nelson et al. specifically claims a pharmaceutical composition comprising a therapeutically effective amount of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline and a pharmaceutically acceptable carrier. Furthermore it is maintained that like minocycline, omadacycline is a tetracycline derivative having similar functions of inhibiting the growth of bacteria and thus are antibacterial antibiotics.  
Nelson et al. specifically teaches pharmaceutical compositions comprising a therapeutically effective amount of a minocycline compound and optionally a pharmaceutically acceptable carrier (page 27 lines 3-5). Thus it is maintained that a person of ordinary skill in the art looking to prepare a formulation comprising the omadacycline of Nelson et al. would look to the art and follow the teachings of the more developed minocycline compound with a reasonable expectation of obtaining similar results in view of the similarities in structure and functions.  Thus Yu et al. is a suitable prior art for the instant claims.  In response to applicant's argument that Yu et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, for the reasons detailed above, Yu et al. is pertinent to the particular problem in which applicant is concerned.
Applicant further argues that a prima facie case of obviousness has not been established since an explanation as to why the specific claimed pH range would have been obvious or suggested by the prior art.  Applicant further cites in re Bhandarkar which states that in that case no explanation as to why the claimed limitation of a pH range would have been obvious or suggested by the prior art.  Applicant further argues that as detailed in the declaration under 37 CFR 1.132, the claimed pH range of 4.0 to about 4.5 is critical for achieving a stable injectable formulation of omadacycline and would not have been obvious or suggested by the prior art.  Applicant further argues that as detailed in the second declaration under 37 CFR 1.132, using a pH adjuster which is an acid and not a buffer system is also critical for achieving stability.
These arguments are found not persuasive for reasons of record.  It is maintained that varying and/or optimizing the pH of an injectable formulation would be considered routine optimization that is commonly performed in the pharmaceutical arts and that is well within the skill of an ordinary artisan practicing the invention of Nelson et al.  Yu et al. specifically teaches that the pH of injectable formulations comprising 
These arguments are also found not persuasive since even though the claims now limit the pH adjustment compound to an acid, the claims are not limited to water as an aqueous carrier.  The claims utilize comprising language and even though the claims require water, the claims do not exclude additional components such as buffers and other components suitable for injectable solutions.  
Furthermore, it is noted that the combination of references does not teach or suggest the use of a buffer in order to adjust the pH.  Yu et al. specifically teaches preparing the injectable formulation by combining minocycline, the freeze-dried In re Lohr, 137 USPQ 548 (CCPA 1963). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
Thus Applicant’s arguments and declarations are found not persuasive since Applicant has not provided any clear persuasive explanation as to why it would be considered surprising or unexpected to determine the optimal pH of the claimed 
Applicant’s arguments with respect to the double patenting rejections are found not persuasive for the same reasons as detailed above.
Thus for reasons of record and for the reasons detailed above, the previous rejections are hereby maintained and reproduced below.  This action is FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 15, 17, 21-23, 25, 26, 28-30 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-4 of U.S. Patent No. 7,553,828 B2 (Provided on IDS); and
Claims 1, 41, 127 and 128 of U.S. Patent No. 7,326,696 B2 (Provided on IDS); 
in view of Yu CN-1390550 A (Google English Translation provided) and Zhang et al. U.S. Publication No. 2006/0029658 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of said patents are substantially overlapping in scope and mutually obvious.
Claims 15, 17, 21-23, 25, 26, 28-30 and 32-33 of the instant application claim an injectable formulation comprising about 90-110 mg of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline, a lyoprotectant such as the sugar sucrose, a pH adjustment compound such as hydrochloric acid or sodium hydroxide, and an aqueous carrier, wherein the pH of the formulation is between about 4.0 and about 4.5.
The cited claims of the cited patents claim the compound 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline or a pharmaceutically acceptable salt thereof as well as a composition comprising said compound and a pharmaceutically acceptable carrier.
The cited patents do not teach the specific amount of the compound as claimed in the instant application.  The cited patents do not teach the additional components as claimed in the instant application.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  
Yu teaches freeze-dried minocycline preparations suitable for preparing injectable solutions.  Yu teaches methods of preparing broad-spectrum antibiotics in a lyophilized powder for injection (page 1 description).  Yu teaches the freeze-dried powder consists of the minocycline, a freeze-dried powder supporting agent and a pH adjusting agent (page 1 summary).  Yu teaches the freeze-dried powder has a pH value between 0.1 and 7.5 and the optimum pH is between 2 and 3.5 (page 1 claims and  summary).  Yu teaches the lyophilized powder supporting agent is a water-soluble agent such as mannitol, glucose, NaCl dextran, lactose or hydrolyzed gelatin (claim 5 and pages 1-2).  Yu further teaches the pH adjusting agent is hydrochloric acid (claim 6 and page 2).  Yu teaches preparing the formulation by combining minocycline, the freeze-dried supporting agent, water for injection and the pH adjusting agent (page 2).

Moreover, since Yu et al. teaches adjusting the pH to between 0.1 and 7.5 to achieve suitable results, one would have been motivated to adjust the pH of the composition comprising the claimed compound such that optimal results are achieved.  Thus adjusting the pH such that optimal results are achieved and thus arriving at the same pH as claimed of between about 4.0 and about 4.5 is also rendered obvious in view of the cited prior art teachings.
Although Yu does not teach the use of sucrose, Yu teaches the use of a freeze-dried supporting agent such as a sugar including mannitol, glucose or lactose, as well as NaCl dextran, hydrolyzed gelatin.
At the time of the instant invention, other agents useful as freeze-dried supporting agents were known in the art.  Zhang et al. teaches the use of one or more lyoprotectants to aid in enhancing the stability of the formulation during subsequent 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to use alternative sugars as freeze-dried supporting agents with a reasonable expectation of similar success.  Since sucrose can be substituted for the freeze-dried supporting agents including lactose, glucose, dextran or mannitol, one would have been motivated to do so with a reasonable expectation of similar or improved success.  Thus combining the compounds of the cited patents including 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline and salts thereof with a the freeze-dried supporting agent such as a sugar including sucrose, water for injection and the pH adjusting agent hydrochloric acid is rendered obvious in view of the cited prior art teachings.

Claims 18 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 9,365,500 B2 in view of Yu CN-1390550 A (Google English Translation provided) and Zhang et al. U.S. Publication No. 2006/0029658 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘500 claim a method for treating a .
The cited patent does not teach the additional components as claimed in the instant application.
Yu teaches freeze-dried minocycline preparations suitable for preparing injectable solutions.  Yu teaches methods of preparing broad-spectrum antibiotics in a lyophilized powder for injection (page 1 description).  Yu teaches the freeze-dried powder consists of the minocycline, a freeze-dried powder supporting agent and a pH adjusting agent (page 1 summary).  Yu teaches the freeze-dried powder has a pH value between 0.1 and 7.5 and the optimum pH is between 2 and 3.5 (page 1 claims and  summary).  Yu teaches the lyophilized powder supporting agent is a water-soluble agent such as mannitol, glucose, NaCl dextran, lactose or hydrolyzed gelatin (claim 5 and pages 1-2).  Yu further teaches the pH adjusting agent is hydrochloric acid (claim 6 and page 2).  Yu teaches preparing the formulation by combining minocycline, the freeze-dried supporting agent, water for injection and the pH adjusting agent (page 2).
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to prepare an injectable formulation of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline based on procedures well-known in the art such as the procedure of Yu with a reasonable expectation of success.  Since Yu teaches a procedure for preparing stable injectable minocycline formulations, one would have motivated to prepare the minocycline compounds of the cited patents according to said procedure with a reasonable expectation of similar success.  Thus combining the compounds of the cited patents including 9-[(2,2-dimethyl-propyl amino)-methyl]-
Moreover, since Yu et al. teaches adjusting the pH to between 0.1 and 7.5 to achieve suitable results, one would have been motivated to adjust the pH of the composition comprising the claimed compound such that optimal results are achieved.  Thus adjusting the pH such that optimal results are achieved and thus arriving at the same pH as claimed of between about 4.0 and about 4.5 is also rendered obvious in view of the cited prior art teachings.
Although Yu does not teach the use of sucrose, Yu teaches the use of a freeze-dried supporting agent such as a sugar including mannitol, glucose or lactose, as well as NaCl dextran, hydrolyzed gelatin.
At the time of the instant invention, other agents useful as freeze-dried supporting agents were known in the art.  Zhang et al. teaches the use of one or more lyoprotectants to aid in enhancing the stability of the formulation during subsequent lyophilization and while present in lyophilized form [0020].  Zhang et al. teaches that suitable lyoprotectants include sugars and mannitol, although such compounds typically are sugars [0020]. Zhang et al. teaches that sucrose is a most preferred lyoprotectant, however, other suitable lyoprotectants include, for example, trehalose, maltose, lactose, glucose, dextran, aminoglycosides and streptomycin and combinations of these can suitably be employed, as desired [0020].
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to use alternative sugars as freeze-dried supporting .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 18, 21-23, 25, 26, 28, 30, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. WO 2004/091513 A2 (Provided on IDS) in view of Yu CN-1390550 A (Google English Translation provided).
Claims 15, 18, 21-23, 25, 26, 28, 30, 32, 34 and 35 of the instant application claim an injectable formulation comprising about 90-110 mg of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline, a lyoprotectant, a pH adjustment compound that is an acid, and water as an aqueous carrier, wherein the pH of the formulation is between about 4.0 and about 4.5, as well as a method for treating a bacterial infection comprising the administration of said formulation.
Nelson et al. teaches 9-aminomethyl substituted minocycline compounds (see title).  Nelson et al. further teaches minocycline compounds of formula (I) wherein R9 is aminoalkyl (page 2 lines 7-32).  Nelson et al. specifically teaches a compound of formula (III) wherein J5 is alkyl and J6 is hydrogen, or pharmaceutically acceptable salts, prodrugs and esters thereof as well as pharmaceutical compositions comprising the compounds of formula (III) and a pharmaceutically acceptable carrier (page 3 line 29-page 4 line 7).  Nelson et al. further specifically teaches that the minocycline compound is 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline or a pharmaceutically salt thereof (page 6 lines 5-6).  Nelson et al. specifically exemplifies the synthesis of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline dihydrochloride (page 33 lines 1-8).  Claim 15 of Nelson et al. specifically claims 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline or a pharmaceutically acceptable salt thereof.  Claim 48 of Nelson et al. specifically claims a pharmaceutical composition comprising a therapeutically effective 
Nelson et al. further teaches that the compounds of the invention and the pharmaceutically acceptable salts thereof can be administered via either the oral, parenteral or topical routes (page 28 lines 29-30).  Nelson et al. teaches pharmaceutical compositions comprising a therapeutically effective amount of a minocycline compound and optionally a pharmaceutically acceptable carrier (page 27 lines 3-5).  Nelson et al. teaches that the pharmaceutically acceptable carrier includes substances capable of being co-administered with minocycline compounds and which allow both to perform their intended function (page 27 lines 6-8).  Suitable pharmaceutically acceptable carriers include water, salt solutions, lactose, amylose, etc. (page 27 lines 9-11).  Nelson further teaches that the pharmaceutical preparations can be combined with lubricants, preservatives, stabilizers, wetting agents, emulsifiers, salts, buffers, colorings, flavorings which do not deleteriously react with the active compounds (page 27 lines 13-17).  
Nelson et al. teaches that the compounds may be administered in combination with pharmaceutically acceptable carriers or diluents in the form of aqueous suspensions, injectable solutions, and the like (page 29 lines 12-20).  Such carriers include sterile aqueous media (page 29 lines 20-21).  Nelson et al. specifically teaches formulations suitable for parenteral administration including injectable solutions (page 30 lines 1-14).  Nelson et al. teaches that in general, the therapeutically-effective compounds are present in such dosage forms at concentration levels ranging from about 5% to about 70% by weight (page 29 lines 22-24).  Nelson et al. further teaches 
Nelson et al. further teaches that the minocycline compounds are basic in nature and are capable of forming a wide variety of salts with various inorganic and organic acids (page 27 lines 18-19).  The acids that may be used to prepare pharmaceutically acceptable acid addition salts of the minocycline compounds are salts containing pharmaceutically acceptable anions such as hydrochloride, hydrobromide and p-toluenesulfonate which forms the tosylate salt as claimed in the instant application (page 27 lines 19-28).  Although Nelson et al. teaches numerous salts and does not specifically exemplify the tosylate salt of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline, an ordinary skilled artisan would have been motivated to form any of the salts disclosed in Nelson et al. including the tosylate salt with a reasonable expectation of similar success since Nelson et al. teaches that all are suitable.
Nelson et al. further teaches methods for treating a tetracycline responsive state in a subject comprising the administration of the compounds disclosed therein (page 20 lines 16-20).  The tetracycline responsive states include bacterial, viral, and fungal infections (page 20 lines 21-25).  Nelson et al. teaches that the compounds are useful as antibiotics against a wide variety of gram positive and gram negative bacteria (page 26 lines 6-22).
Thus Nelson et al. teaches formulations comprising 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline and a pharmaceutically acceptable carrier which may be suitable for parenteral administration for the treatment of bacterial infections.

Although Nelson et al. does not teach the specific amount of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline to be included in the composition as claimed in the instant application, it is obvious to vary and/or optimize the amount of a compound provided in the composition, in order to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment of the desired condition is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Even though Nelson et al. does not teach the specific amounts and the specific components included in the injectable formulation as described above, it is within the skill of an ordinary skilled artisan to formulate an injectable formulation based on procedures well-known in the art.  Thus one of ordinary skill in the art would know the standard ingredients to include in an injectable formulation as well as how to modify each component to achieve the desired formulation.  It is within the skill of an ordinary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Yu teaches freeze-dried minocycline preparations suitable for preparing injectable solutions.  Yu teaches methods of preparing broad-spectrum antibiotics in a lyophilized powder for injection (page 1 description).  Yu teaches the freeze-dried powder consists of the minocycline, a freeze-dried powder supporting agent and a pH adjusting agent (page 1 summary).  Yu teaches the freeze-dried powder has a pH value between 0.1 and 7.5 and the optimum pH is between 2 and 3.5 (page 1 claims and summary).  Yu teaches the lyophilized powder supporting agent is a water-soluble agent such as mannitol, glucose, NaCl dextran, lactose or hydrolyzed gelatin (claim 5 and pages 1-2).  Yu further teaches the pH adjusting agent is hydrochloric acid (claim 6 and page 2).  Yu teaches preparing the formulation by combining minocycline, the freeze-dried supporting agent, water for injection and the pH adjusting agent (page 2).
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to prepare an injectable formulation of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline based on procedures well-known in the art such as the procedure of Yu with a reasonable expectation of success.  Since Yu teaches a 
Moreover, since Yu et al. teaches adjusting the pH to between 0.1 and 7.5 to achieve suitable results, one would have been motivated to adjust the pH of the composition comprising the claimed compound such that optimal results are achieved.  Thus adjusting the pH such that optimal results are achieved and thus arriving at the same pH as claimed of between about 4.0 and about 4.5 is also rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 17, 22, 29 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. WO 2004/091513 A2 (Provided on IDS) in view of Yu CN-1390550 A (Google English Translation provided) as applied to claims 15, 18, 21-23, 25, 26, 28, 30, 32 and 34 above and further in view of Zhang et al. U.S. Publication No. 2006/0029658 A1.
Claims 17, 22, 29 and 33 of the instant application claim an injectable formulation comprising about 90-110 mg of 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline, a lyoprotectant such as the sugar sucrose, a pH adjustment compound such as 
Nelson et al. in view of Yu is as set forth above.
Nelson et al. in view of Yu do not teach the use of sucrose.
However, Yu teaches the use of a freeze-dried supporting agent such as a sugar including mannitol, glucose or lactose, as well as NaCl dextran and hydrolyzed gelatin.
At the time of the instant invention, other agents useful as freeze-dried supporting agents were known in the art.  Zhang et al. teaches the use of one or more lyoprotectants to aid in enhancing the stability of the formulation during subsequent lyophilization and while present in lyophilized form [0020].  Zhang et al. teaches that suitable lyoprotectants include sugars and mannitol, although such compounds typically are sugars [0020]. Zhang et al. teaches that sucrose is a most preferred lyoprotectant, however, other suitable lyoprotectants include, for example, trehalose, maltose, lactose, glucose, dextran, aminoglycosides and streptomycin and combinations of these can suitably be employed, as desired [0020].
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to use alternative sugars as freeze-dried supporting agents with a reasonable expectation of similar success.  Since sucrose can be substituted for the freeze-dried supporting agents including lactose, glucose, dextran or mannitol, one would have been motivated to do so with a reasonable expectation of similar or improved success.  Thus combining the compounds of Nelson et al. including 9-[(2,2-dimethyl-propyl amino)-methyl]-minocycline and salts thereof with a the freeze-dried supporting agent such as a sugar including sucrose, water for injection and the pH 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 15, 17, 18, 21-23, 25, 26, 28-30 and 32-34 are rejected.  Claims 1-14, 16, 19, 20, 24, 27, 31 and 35 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM